Title: From Benjamin Franklin to the Comte de Creutz, with Franklin’s Account of Their Conversation, 24 April 1782
From: Franklin, Benjamin
To: Creutz, the Comte de


Sir,
Passy, April 24. 1782.—
I find that I have Powers to treat and conclude in the Affair you did me the honour yesterday of proposing to me. I am ready therefore to confer with your Excellency on the Subject at any Time and Place you shall please to appoint. With great & sincere Esteem & Respect I have the honour to be Sir, Your Excellency’s most obedient & most humble Servant
B Franklin

Answer to the Question put to me yesterday at Court by the Swedish Ambassador, whether I had Powers enabling me to make a Treaty with Sweden of Commerce &c. He told me the King his Master was very desirous of it, and had charg’d him to tell me, that it would be particularly pleasing to him, to make the Treaty with me, un homme si, &c and desir’d it might be taken notice of in favour of Sweden that it was the first Power not at War with England that had sought our Alliance.
  His Excelly the Count de Creutz Ambassador from Sweden

